Title: To Benjamin Franklin from Jane Mecom, 5 May 1778
From: Mecom, Jane
To: Franklin, Benjamin


My Ever dear Brother
Warwick May 5th. 1778
I can not Expres to you the Joy your two Leters of Decr. 22 and febr. 28 which both came to hand at won time has given me, and the News that Accompanied them to Every friend of America. A report of yr Death, and the seeming Delays of France had made many a Hart to tremble, but thank God I hope now we may be restored to Peace on our own Ecqutable terms of Established Independance. I rejoyce to hear Temple and Benny are well and give you so much pleasure Remember my love to them. I have been very unfourtunet in haveing my leters miscarry tho I am shure you did not suspect I had neglected to write. Yet as I from time to time gave you Information of Every thing I thought you would Expect from me and was desierous of Informing you, I am sorry they were lost and more so for the lose of those you wrote me, but if I could flatter my self I should Ever see you again all would be made up. Yr poor Children have been drove about as well as my self. The Last Leter I recved from them was Dated Jan. 19 at Manheim where they had been about a fourtnit all well and not out of hopes of Returning to Philadelphia again. God send it soon but I cant help regreting the severe lose I fear you have mett with in many of yr Instruments and valeuables which I sopose they could not Remove as mr. Bache tells me thay made much such a nother remove as we did to Goshon. It may not be in your power to repare yr lose which will be a grat draw back on yr Amusements if you should be premited to take any repose as we boath wish.
You understood by mrs. Greene I was with my Daugther more Properly my Daughter with me at that time. On her Husbands Arival in boston in 76 they went to house keeping and he was put in to a Contenental Ship to go to France but was taken in His pasage and carried into New york and keept a priconer many months (the leter I wrot to go by him being two late went by some other hand). He was at last Exchanged Returned to Boston and went second on bord a privetere mett with hard Storms in which if I remember right they were obliged to throe over some of there Guns and after meeting the Enemie of far grater force who chased them till all on board it is said but Him self went below to shift there cloaths Expecting to be taken. He keept the Helm Six hours and got clear of them but they were so weakned they were obliged to return in to port without taking any thing. He then had an offer of another Contenental Ship for France which he accepted, and houskeeping being so Expensive in Boston they gave up there house and on his sailing She came hear to see me staid with me about 3 weeks and Returned to board in the Country where here husband had made provision for her. I have hitherto been with my Gran-son-in-Law (Exept a visit to our frind Greene) who sent a Pheaaton for me to Philadelphia by Majr. Ward. But as he had married my Grandaughter very poor and you had Generously bestowed on me where withall to provide for my self I did not let Him bear any other Expence. The Majr. went all the way from Pekes Kill on porpose a lone but took his Servant as we came back home with us and I payed a third of the whol Expence which with a few trifels I brought to use on the Rhoad cost me about seventy Dolars. The rest of the monny I had I have put to Intrest which is about four hundred Dolars and is what I have to depend on. I am at no Expence at present Injoying Helth peace and competnce in my Gransons Famely who is a very Good sort of man of plain Sense and sound Judgment whose conversation is agreable when he talks but that is but litle. My child makes Him a frugal Industrious and discreet wife and they are very happy. She has had a fine child but has lost it. I am determined to make what I have ansure my Purpose by waring my old cloaths over agane and purchasing nothing but what is absolutly nesasery such as shoes which won cant do without but are now at such a Price in this Place that I have purchased seven Pare in Boston when I lived there for what won pare costs hear of the same sort.
These are my Circumstances at present but if my Daughters husband shuld still meet with bad suckses I beleve I must try to go in to some busnes with her. She is a very Inferm woman was sick all the first winter after you left us. She is very desirous of haveing me with her. Won of my frommer leters consisted chefly in the Request of our good friend Mrs. Duffeild concerning her son I have never heard what became of him. In a nother I Informed you how very kind and obliging majr. Ward was to me on my Jurny. He is since married to our good friend Greenes Daughter Pheby, a good tempered sensable young Lady. But there happienes is Inturupted by his being obliged to leve her and return to Camp. Mrs. Greene remembers her love to you thanks you for yr leter designs to write but as I have an opertunity to send this to Boston now I do not wait for hers. The Judg is gone to provedence to Election. I am in Expectation he will come back Governer but she charges me not to tell you so as it is very disagreable to her. I am as Ever Dear Brother your affectionat Sister
Jane Mecom
 
Addressed by Tuthill Hubbart: Dr Franklin
Notation: Jane Mecom, Warwick May 5. 1778.
